2022 IL App (1st) 201374

                                         No. 1-20-1374

                                       Filed June 9, 2022

                                                                              Fourth Division


                                            IN THE
                               APPELLATE COURT OF ILLINOIS
                                 FIRST JUDICIAL DISTRICT


FLORENCE CORCORAN, as Successor Trustee                            )          Appeal from the
of the Second Amended Filip Rotheimer Revocable                    )          Circuit Court of
Trust Dated September 12, 2012; SUNNYSIDE CHICAGO                  )          Cook County.
APARTMENTS, LLC, an Illinois Limited Liability Company,            )
                                                                   )
       Plaintiffs-Appellees,                                       )
                                                                   )
       v.                                                          )          No. 2015 CH 17688
                                                                   )
PHILIP ROTHEIMER, KRIEMHILDE SILVIA VINCE,                         )
and CHICAGO TITLE LAND TRUST COMPANY,                              )
as Trustee of Trust No. 5903,                                      )
                                                                   )
       Defendants,                                                 )          Honorable
                                                                   )          Pamela M. Meyerson,
(Kriemhilde Silvia Vince, Defendant-Appellant).                    )          Judge Presiding.


       JUSTICE MARTIN delivered the judgment of the court, with opinion.
       Justices Lampkin and Rochford concurred in the judgment and opinion.

                                           OPINION

¶1     A dispute between their children is something no parent wishes. Philip Rotheimer (Philip),

Kriemhilde Silvia Vince (Silvia), and Florence Corcoran (Florence) are siblings and the adult

children of Filip Rotheimer (Filip). Filip died September 13, 2015, age 94.

¶2     During his lifetime, Filip acquired various parcels of real estate. This dispute between
No. 1-20-1374

siblings concerns their competing claims to proceeds from the sale of one of those parcels. To

resolve this dispute, we must determine if the circuit court properly found that Filip’s assignment

of his beneficial interest in a land trust was effective.

¶3                                      I. BACKGROUND

¶4      In 1962, Filip purchased a multi-unit building located at 4751-59 North Sheridan Road in

Chicago (the Sheridan Property). Filip created a land trust dated October 18, 1962, with Oak Park

National Bank as trustee, and deeded the Sheridan Property into the trust. Filip retained the

beneficial interest in the land trust, which was designated Land Trust 5903. The land trust changed

trustees several times, eventually being transferred to Chicago Title Land Trust Company (Chicago

Title), which acted as trustee until the Sheridan Property was sold in June 2018.

¶5      The land trust agreement provided that, in the event of Filip’s death, Philip and Silvia

would become joint tenants with rights of survivorship. The agreement further provided that no

assignment of the beneficial interest in the land trust would be binding on the trustee until it was

“lodged” with the trustee:

                “No assignment of any beneficial interest hereunder shall be binding on the trustee

                until the original or a duplicate of the assignment is lodged with the trustee, and

                every assignment of any beneficial interest hereunder, the original or duplicate of

                which shall have not been lodged with the trustee, shall be void as to all subsequent

                assignees or purchasers without notice.”

¶6      On January 22, 1998, Filip established the Filip Rotheimer Revocable Trust (Revocable

Trust). Filip named himself as the grantor and trustee and named Silvia, Philip, and Florence as

his beneficiaries. Florence was also designated as successor trustee.

¶7      In July 2005, Filip amended the survivorship provisions of the land trust to provide that in


                                                   2
No. 1-20-1374

the event of his death, his beneficial interest would pass to Silvia and Philip as tenants in common.

The amended survivorship provisions further provided that during his lifetime, Filip could “sell,

assign, transfer, pledge, or otherwise dispose of all or any part” of his beneficial interest in the land

trust.

¶8       On October 4, 2006, Filip formed a limited liability company, Sunnyside Chicago

Apartments, LLC (Sunnyside LLC). The sole member of Sunnyside LLC was the Revocable Trust.

This trust was amended on two occasions, with the last amendment occurring on September 12,

2012.

¶9       In October 2006, Filip obtained a loan from Washington Mutual Bank for $1.47 million,

secured by a note and mortgage on the Sheridan Property. In connection with the loan, Filip

directed the land trustee to execute a document titled “Irrevocable Right to Approve Trust

Document” (Irrevocable Right to Approve). This document gave Washington Mutual Bank, as

lender, the right to approve the land trustee’s execution of any instruments relating to or concerning

the trust agreement and Sheridan Property, providing in relevant part:

                        “Right To Approve. Beneficiary hereby grants to Lender the right to approve

                the execution by the Land Trustee of any and all instruments which relate to or

                concern the Trust Agreement or the Property, including, without limitation, the

                following: ***

                (f) assignments, security agreements or pledges of beneficial interest under the

                Trust Agreement; (g) all contracts purporting to affect or relate to the Trust

                Agreement or the Property; (h) all documents to be filed or recorded in public

                records; (i) letters, notices, contracts, documents, or any written instruments; ***

                Beneficiary agrees that it will not seek or obtain the execution by Land Trustee of


                                                   3
No. 1-20-1374

                any of the above-described instruments without Lender’s prior written approval.

                The exercise of Lender’s aforesaid right to approve must be evidenced in writing

                by a consent in form satisfactory to the Land Trustee or by a written consent to any

                applicable letter of direction to the Land Trustee, which consents are to be executed

                by an officer of Lender. Lender agrees to approve the execution of any such

                instrument which is expressly permitted under the Loan Documents to be executed

                by the Land Trustee.” (Emphasis in original.)

¶ 10    In December 2006, Filip directed his attorney, Mark Glickman, to prepare a document

assigning his beneficial interest in the land trust to Sunnyside LLC. Glickman, following Filip’s

wishes, drafted a short document, which Filip signed, that purported to assign Filip’s beneficial

interest to Sunnyside LLC. This document was not lodged with land trustee Oak Park National

Bank.

¶ 11    By 2011, North Star Trust Company (North Star Trust) had become the successor land

trustee to Oak Park National Bank, and KeyBank Real Estate Capital (KeyBank) had become the

successor lender to Washington Mutual Bank. North Star Trust advised Filip that there were issues

with his 2006 assignment, as it had not been lodged with then land trustee Oak Park National Bank.

In response, Filip prepared a new assignment document using North Star Trust’s assignment form.

North Star Trust advised Filip that KeyBank likely would not consent to the assignment being

lodged unless an assignment fee of $10,000 was paid.

¶ 12    Filip refused to pay the fee, and, as North Star Trust predicted, KeyBank refused to waive

the fee. Unable to obtain a consent to the assignment from KeyBank, attorney Glickman prepared

another assignment of beneficial interest document for Filip’s signature, which Filip signed and

dated September 14, 2011. This document too was never lodged with land trustee North Star Trust.


                                                  4
No. 1-20-1374

¶ 13   By the time of Filip’s death in September 2015, Chicago Title had become the successor

land trustee. At no time since the creation of the land trust did Filip lodge an assignment of his

beneficial interest with any of the various trustees. The Sheridan Property was sold in June 2018,

satisfying the mortgage obligation on the property.

¶ 14   A dispute between the siblings arose over who was entitled to the Sheridan Property and

ultimately its proceeds. Florence claimed that Filip’s beneficial interest in the land trust had been

successfully transferred to Sunnyside LLC through his purported assignments. Florence contended

that Filip’s rights were now hers, by virtue of her status as successor trustee of Filip’s second

amended Revocable Trust.

¶ 15   Silvia and Philip claimed a right to the Sheridan Property, and thus the proceeds from its

sale, because of their status as holders of Filip’s beneficial interest in the land trust, inasmuch as

his interest passed to them because of the trust survivorship provisions. Silvia and Philip contended

that Filip’s attempts at assigning his beneficial interest in the land trust to Sunnyside LLC were

ineffective because of Filip’s failure to lodge the assignment documents with any of the various

land trustees. They also claimed that the assignments were ineffective because of language

contained in the Irrevocable Right to Approve, which they interpreted as prohibiting a change in

the status of the land trust beneficial interest without the lender’s approval. Filip failed to obtain

such approval; consequently, Silvia and Philip contend that this failure rendered the assignments

invalid.

¶ 16   In 2015, Florence filed a declaratory action in the circuit court of Cook County, requesting

the court find that Filip successfully assigned his beneficial interest in the land trust to Sunnyside

LLC. During the litigation, the parties filed cross-motions for summary judgment. The court found

in favor of Florence, granting her judgment, and denied relief to Silvia.


                                                  5
No. 1-20-1374

¶ 17   In reaching its judgment, the circuit court found that “the term in the land trust relating to

lodging an assignment does not determine whether or not an assignment of beneficial interest is

effective as between the parties.” The court concluded that Filip’s assignment of his beneficial

interest was effective, despite the requirement that the assignment be lodged with the trustee.

¶ 18   The circuit court next determined that language in the Irrevocable Right to Approve did

not preclude giving effect to Filip’s assignment of his beneficial interest. The court held that the

Irrevocable Right to Approve concerned the lender’s right to approve execution of certain

documents by the land trustee, not documents executed by Filip. In other words, the lender retained

the authority to approve or disapprove documents executed by the land trustee, not those executed

by Filip. Therefore, the Irrevocable Right to Approve did not require the lender to approve the

assignment for it to be effective.

¶ 19   On December 10, 2020, the circuit court entered an order finding that Sunnyside LLC was

entitled to the $1,783,053.47 proceeds from the sale of the Sheridan Property. The sale proceeds

had previously been deposited, pursuant to court order in a separate probate action, with the clerk

of court. Silvia appealed to this court.

¶ 20   The circuit court subsequently granted Silvia’s request to stay enforcement of its order

pending appeal.

¶ 21                                           II. ANALYSIS

¶ 22   On appeal, we are asked to resolve the following two issues: (1) whether Filip’s assignment

of his beneficial interest in Land Trust 5903 to Sunnyside LLC was effective, despite not being

lodged with the land trustee, and (2) whether Filip was required to obtain the lender’s approval

before transferring his beneficial interest.

¶ 23   In this case, the parties filed cross-motions for summary judgment. Our court reviews a


                                                    6
No. 1-20-1374

circuit court’s ruling on cross-motions for summary judgment and the construction of trust

language under a de novo standard of review. Schroeder v. Sullivan, 2018 IL App (1st) 163210,

¶ 25.

¶ 24    When parties file cross-motions for summary judgment, they agree that there are only

questions of law to decide, and they invite the court to decide the issues based upon the record.

Pielet v. Pielet, 2012 IL 112064, ¶ 28; Millennium Park Joint Venture, LLC v. Houlihan, 241 Ill.

2d 281, 308-09 (2010). Summary judgment should be granted if the pleadings, depositions,

admissions on file, and affidavits, if any, show that there is no genuine issue of material fact and

that the moving party is entitled to judgment as a matter of law. 735 ILCS 5/2-1005(c) (West

2010); Outboard Marine Corp. v. Liberty Mutual Insurance Co., 154 Ill. 2d 90, 102 (1992).

¶ 25    In construing the language of a trust, courts utilize the same rules of construction as those

used for interpreting wills and other contracts. In re Estate of Mendelson, 298 Ill. App. 3d 1, 3

(1998). Our primary objective in construing language in a trust is to ascertain and give effect to

the intent of the settlor, provided that intent does not conflict with the law or public policy of the

state. Chicago Police Sergeants’ Ass’n v. Pallohusky, 2019 IL App (1st) 181194, ¶ 19; In re Estate

of Lee, 2017 IL App (3d) 150651, ¶ 32. We determine the settlor’s intent by examining the

language of the trust itself. If there is no ambiguity, we construe the language according to its plain

and ordinary meaning. Schroeder, 2018 IL App (1st) 163210, ¶¶ 26-27; In re Estate of Lee, 2017

IL App (3d) 150651, ¶ 32. Intent is found by analyzing the specific words used in conjunction with

the circumstances under which they were drafted, including the state of the testator’s property and

family circumstances. Northern Trust Co. v. Knox, 373 Ill. App. 3d 479, 487 (2007). Moreover,

when two or more instruments create, define, or relate to a trust, they should be construed together

to effectuate the intent of the settlor. Harris Trust & Savings Bank v. Donovan, 145 Ill. 2d 166,


                                                  7
No. 1-20-1374

176 (1991).

¶ 26                           A. Lodging Assignment with Trustee

¶ 27   Silvia argues that the circuit court erred by failing to give effect to language in the land

trust documents providing that no assignment of Filip’s beneficial interest in the land trust would

be effective unless and until it was “lodged” with the land trustee. Silvia contends that since Filip’s

assignments were never lodged with the land trustee, the circuit court was required to enforce the

terms of the land trust, thus making her and Philip the owners of the beneficial interest.

¶ 28   “A trust ‘is a fiduciary relationship with respect to property, arising from a manifestation

of intention to create that relationship and subjecting the person who holds title to the property to

duties to deal with it for the benefit of *** one or more persons, at least one of whom is not the

sole trustee.’ ” Pallohusky, 2019 IL App (1st) 181194, ¶ 20 (quoting Restatement (Third) of Trusts

§ 2 (2003)). “Every trust must have a settlor, a corpus, a trustee, and a beneficiary.” National City

Bank of Michigan/Illinois v. Northern Illinois University, 353 Ill. App. 3d 282, 289 (2004).

¶ 29   Unlike a conventional trust, where the trustee holds legal title to the property, and the

beneficiary holds equitable title—in an Illinois land trust, the trustee holds both the legal and

equitable title to the property. Campbell v. Campbell, 2017 IL App (3d) 160619, ¶ 17. In an Illinois

land trust arrangement,

                “the real estate owner creates a trust into which real property is conveyed, becomes

                the trust beneficiary, and owns only a beneficial interest in the trust res. The legal

                title to the real estate is held by the land trustee, such as a bank or other financial

                institution. This results in the equitable conversion of the owner’s interest in the

                real estate from a real property interest to a personal property interest.” In re

                McGuane, 305 B.R. 695, 699 n.1 (Bankr. N.D. Ill. 2004).


                                                  8
No. 1-20-1374

“[T]he beneficiary’s interest in the real property changes to a personal property interest in the

trust.” Financial Freedom Acquisition, LLC v. Standard Bank & Trust Co., 2015 IL 117950, ¶ 33.

¶ 30   As a result, “[a] beneficiary cannot transfer legal title to property held in trust because the

beneficiary does not hold that interest; only the trustee holds that interest.” Campbell, 2017 IL App

(3d) 160619, ¶ 20. Accordingly, only the trustee may convey title to the property. Alward v. Jacob

Holding of Ontario LLC, 2019 IL App (5th) 180332, ¶ 18. However, the settlor of a land trust can

convey their beneficial interest in the trust. In re Estate of Agin, 2016 IL App (1st) 152362, ¶ 26.

“Under the governing Illinois law of land trusts, an assignment of the beneficial interest in a land

trust is personal, not real property.” In re Loop Hospital Partnership, 50 B.R. 565, 568 (Bankr.

N.D. Ill. 1985).

¶ 31   “[T]he owner of the beneficial interest is empowered to transfer his or her beneficial

interest through an assignment.” Wagemann Oil Co. v. Marathon Oil Co., 306 Ill. App. 3d 562,

567 (1999); see also Patrick v. Village Management, 129 Ill. App. 3d 936, 939 (1984) (owner of a

beneficial interest is “empowered to transfer all or any number of the incidents of his beneficial

interest through an assignment”); Wachta v. First Federal Savings & Loan Ass’n of Waukegan,

103 Ill. App. 3d 174, 177 (1981) (same). “An assignment occurs when there is a transfer of some

identifiable interest from the assignor to the assignee.” Stoller v. Exchange National Bank of

Chicago, 199 Ill. App. 3d 674, 681 (1990).

¶ 32   The bankruptcy court in Federal Deposit Insurance Corp. v. Wooten, 80 B.R. 917, 920-21

(Bankr. N.D. Ill. 1987), in interpreting Illinois law, determined that the failure to lodge an

assignment with the land trustee does not render the assignment invalid as between the assignor

and assignee; rather, such failure may render the assignment void as to subsequent mortgagees,

assignees, or purchasers without notice.


                                                 9
No. 1-20-1374

¶ 33    We agree with the rationale of the bankruptcy court in Wooten and adopt it here. In this

case, the lodging provision in the land trust agreement provides that:

                “No assignment of any beneficial interest hereunder shall be binding on the trustee

                until the original or a duplicate of the assignment is lodged with the trustee, and

                every assignment of any beneficial interest hereunder, the original or duplicate of

                which shall have not been lodged with the trustee, shall be void as to all subsequent

                assignees or purchasers without notice.” (Emphases added.)

¶ 34    Thus, under the trust’s plain language, the failure to lodge an assignment with the land

trustee does not invalidate the assignment, but instead voids it as to subsequent assignees or

purchasers without notice. Silvia and Philip are neither subsequent assignees nor purchasers

without notice; therefore, they cannot rely on the fact that the assignment was not lodged with the

land trustee, to avoid its effect.

¶ 35    A close reading of the language in the lodging provision regarding “binding” the trustee

shows that the lodging requirement is designed to protect trustees against potential accusations of

breach of fiduciary duty, in situations where the trustee must determine which assignment is

entitled to priority. Such issues are not present in this case; therefore, Filip’s failure to lodge his

assignments with the land trustee did not render the assignments invalid.

¶ 36    The two cases that Silvia cites in support of her position—Larkin v. Bank of Ravenswood,

91 Ill. App. 3d 803 (1980), and St. Charles Savings & Loan Ass’n v. Estate of Sundberg, 150 Ill.

App. 3d 100 (1986)—are factually distinguishable. Therefore, this case warrants a different result.

¶ 37    In Larkin, the circuit court held that the lender bank could not hold the land-trustee bank

liable for breach of fiduciary duty for failing to discover a forged signature on an assignment.

Larkin, 91 Ill. App. 3d at 805-06. The trust agreement in Larkin provided that any assignment of


                                                  10
No. 1-20-1374

a beneficial interest is not binding on the land-trustee bank until it is lodged with and accepted by

the land-trustee bank. Id. at 805. The Larkin court found that the lender bank had not acquired the

status of a beneficiary under the trust at the time the land-trustee bank accepted the forged

assignment; therefore, the land-trustee bank did not owe a fiduciary duty to the lender bank. Id. at

805-06.

¶ 38   The facts in this case are distinguishable from those in Larkin. Florence did not seek a court

finding that Filip’s assignment was binding on the land trustee. Rather, she sought a finding that

Filip’s assignment was effective as to Silvia and Philip. Larkin is further distinguishable in that

the circuit court was not asked to find that the operative language “shall be void as to all subsequent

assignees or purchasers without notice,” as found in the land trust agreement at issue in this case.

¶ 39   In Sundberg, the circuit court examined, among other issues, whether a secured party was

required to lodge an assignment of beneficial interest with the trustee in order to perfect its security

interest. Sundberg, 150 Ill. App. 3d at 105-08. The Small Business Administration (SBA)

guaranteed a loan made by the Aurora National Bank (Lender Bank) to K & E Industries, Inc. (K

& E Industries). Id. at 102. The loan was personally guaranteed by Mr. Sundberg, who was

president of K & E Industries. Mr. Sundberg assigned to the Lender Bank, as collateral, his

beneficial interest in a land trust, which held title to the subject property. The land trustee was

Chicago Title & Trust Company (Trustee). The property was encumbered by a first mortgage held

by St. Charles Savings & Loan Association (St. Charles). Id.

¶ 40   K & E Industries eventually defaulted on the note, and the SBA reimbursed the Lender

Bank pursuant to its guarantee. Id. The Lender Bank then assigned the note to the SBA but failed

to assign the beneficial interest in the land trust. Id. The SBA eventually received an assignment

of the beneficial interest in the land trust from the Lender Bank, but this occurred after Mr.


                                                  11
No. 1-20-1374

Sundberg died and St. Charles foreclosed on the mortgage. Id. at 103. When Mr. Sundberg died,

the beneficial interest passed to his sister, the successor beneficiary under the original trust, who

in turn assigned the beneficial interest to Mr. Sundberg’s widow. Id.

¶ 41   The circuit court determined that the proceeds from the foreclosure sale belonged to the

widow and not to the SBA, since no assignment of the beneficial interest in the land trust to the

SBA had been lodged with the trustee prior to Mr. Sundberg’s death. Id. at 107-08. The court held

that the SBA failed to perfect its security interest in the land trust under the applicable provisions

of article 9 of the Uniform Commercial Code (Ill. Rev. Stat. 1983, ch. 26, ¶ 9-101 et seq.).

Sundberg, 150 Ill. App. 3d at 105-08. Unlike Sundberg, this case does not involve the issue of

delayed perfection of a security interest and is therefore factually distinguishable.

¶ 42                           B. Approval of Assignment by Lender

¶ 43   Silvia next contends that the circuit court erred by giving effect to Filip’s assignments of

his beneficial interest to Sunnyside LLC, as the assignments were not approved by mortgage lender

KeyBank. Silvia’s argument implicitly assumes that the assignments are encompassed by the

Irrevocable Right to Approve. However, her argument misinterprets language contained in the

document.

¶ 44   The Irrevocable Right to Approve provides, in relevant part, that the “[b]eneficiary hereby

grants to Lender the right to approve the execution by the Land Trustee of any and all instruments

which relate to or concern the Trust Agreement or the Property.” The document further provides,

in relevant part, that the “[b]eneficiary agrees that it will not seek or obtain the execution by Land

Trustee of any of the above-described instruments without Lender’s prior written approval.”

According to this plain language, even if Filip had lodged the assignments with the land trustee,

there would have been nothing for the lender to approve, as the trustee was not being asked by


                                                 12
No. 1-20-1374

Filip to execute any documents.

¶ 45    Like the trial judge, we find that Silvia lacked standing to seek enforcement of the

Irrevocable Right to Approve. This document was between the original lender, Washington Mutual

Bank, and the land trustee, Oak Park National Bank. The document was executed to protect

Washington Mutual Bank’s security interests in the Sheridan Property. Neither Silvia nor Philip

were (1) parties to the document, (2) intended beneficiaries of the document, or (3) third-party

beneficiaries of the document—as required to have standing to enforce the document.

¶ 46    “Third parties have rights under a contract only if they are intended beneficiaries; that is,

the contracting parties must have intended to directly benefit the third parties by the performance

of the contract.” Doyle v. Village of Tinley Park, 2018 IL App (1st) 170357, ¶ 33. “[I]ncidental

beneficiaries have no contractual rights or standing to enforce a contract’s terms.” Harleysville

Insurance Co. v. Mohr Architecture, Inc., 2021 IL App (1st) 192427, ¶ 31.

¶ 47    Silvia contends that as a contingent beneficiary of the land trust, she had standing to insist

on compliance with the terms of the trust. However, as the trial judge observed in ruling on the

cross-motions for summary judgment, “[t]here’s no indication that in entering into the irrevocable

right to approve, the parties had any intention to protect the rights of contingent owners of

beneficial interest.”

¶ 48                                   III. CONCLUSION

¶ 49    We affirm the circuit court’s ruling granting summary judgment in favor of plaintiffs on

their claim for declaratory judgment. We also affirm the court’s denial of defendant’s motion for

summary judgment. We find that, under the particular facts of this case, Filip’s assignment was

effective as to defendants, despite trust language requiring that the assignment be lodged with the

land trustee. We also conclude that the Irrevocable Right to Approve did not require the lender to


                                                 13
No. 1-20-1374

approve Filip’s assignment of his beneficial interest in Land Trust 5903 to Sunnyside LLC.

Accordingly, we affirm the circuit court’s judgments and remand with directions that the court

dissolve its order staying enforcement of its judgments.

¶ 50   Affirmed and remanded with directions.




                                                14
No. 1-20-1374


                            2022 IL App (1st) 201374


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 2015-
                         CH-17688; the Hon. Pamela M. Meyerson, Judge, presiding.


Attorneys                Peter M. King, William H. Jones, and Jeffrey M. Mathis, of King
for                      & Jones, of Chicago, for appellant.
Appellant:


Attorneys                Jeffrey Strange and Richard Gilbaugh, of Jeffrey Strange and
for                      Associates, of Wilmette, for appellees.
Appellee:




                                        15